Order filed February 2, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-01041-CR
                                    ____________

                        JEHASHIBA P. DOUBOUT, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                         On Appeal from 184th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1245830


                                         ORDER
       The reporter's record in this case was due December 27, 2011. See Tex. R. App. P.
35.1. Cynthia J. Lee has not filed an extension of time to file the record. The record has
not been filed with the court. We therefore issue the following order.

        We order Cynthia J. Lee to file the record in this appeal within 30 days of the
date of this order. If Cynthia J. Lee does not timely file the record as ordered, the court
may issue a show cause order directing her to appear before this court on a date certain to
show cause why she should not be held in contempt for failing to file the record as ordered.
Contempt of court is punishable by a fine and/or confinement in jail.

                                          PER CURIAM